                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


DAVID L. JOHNSON,

                           Plaintiff,

             v.                                       Case No. 18-CV-613

TONIA MOON, et al.,

                           Defendants.


                                        ORDER


      Plaintiff David L. Johnson is a Wisconsin state prisoner who is representing

himself. He filed a complaint under 42 U.S.C. § 1983 alleging that his constitutional

rights were violated while he was an inmate at Waupun Correctional Institution. At

screening,   the   court   found   that   Johnson’s   amended   complaint    brought

impermissibly-joined claims in one lawsuit. The court gave him an opportunity to

further amend his complaint.

      Johnson filed a second amended complaint, alleging, in short, that the

defendants failed to provide him with his medication. He subsequently filed two

motions to use his release account to pay for legal expenses and a motion to add a

party. The court will screen his second amended complaint and deny each of his

motions. The court has jurisdiction to resolve Johnson’s motions and to screen the

second amended complaint based on the Wisconsin Department of Justice’s limited

consent to the exercise of magistrate judge jurisdiction as set forth in the
Memorandum of Understanding between the Wisconsin Department of Justice and

this court.

      1. Screening of the Second Amended Complaint

      The court is required to screen complaints brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). The court must dismiss a complaint or portion thereof if the

prisoner has raised claims that are legally “frivolous or malicious,” that fail to state

a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

      To state a cognizable claim under the federal notice pleading system, a

plaintiff is required to provide a “short and plain statement of the claim showing

that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). To state a claim for relief

under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was deprived of a right

secured by the Constitution or laws of the United States; and 2) the deprivation was

visited upon him by a person or persons acting under color of state law. Buchanan-

Moore v. County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v.

Village of North Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v.

Toledo, 446 U.S. 635, 640 (1980). The court is obliged to give a plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).




                                         2
             1.1 The Second Amended Complaint’s Allegations

      Johnson suffers from several chronic mental and physical ailments, including

bipolar disorder, generalized anxiety, manic depressive moods that are treated with

a psychotropic medication (quetiapine), as well as high blood pressure, severe

rheumatoid arthritis, and blindness and deafness on his right side. Johnson

receives his quetiapine twice a day, once at noon and once at bedtime.

      On December 18, 2017, Johnson left his cell to receive his noon dose of

quetiapine from Sergeant Cage. The medical officer told Johnson that his

medication was out but that the officer would contact the Health Services Unit

(HSU) immediately to make sure Johnson had it for the bedtime medication pass.

Around 8:30 p.m. he returned to Sergeant Cage for bedtime medication. He was

sweating and clearly anxious and manic. Sergeant Mungey told him that his

medication was not available and instructed Johnson to return to his cell.

      Johnson pleaded with Mungey to call HSU. Instead, Mungey called Security

Captain Olsen. Several officers arrived with tasers. They took him to the restricted

housing unit (RHU), where Johnson collapsed on the floor of a 4x4 strip cell. He was

sweating and shaking and pleaded with Sergeant Beahm to contact a nurse so that

his medication could be administered. Johnson laid on the floor of the cell for two

hours, pleading with Beahm. Beahm said that the nurse told him that she did not

need to see Johnson. Johnson was placed in solitary confinement for 60 days

without a hearing.




                                       3
      Johnson filed an inmate complaint, and Tonia Moon was the complaint

examiner. Moon did not contact him for an interview and altered records. She

falsely stated she spoke with HSU manager Marchant. Marchant stated there was

no record of Beahm or Mungey contacting HSU on December 18, 2017, about

Johnson’s medications.

             1.2 Analysis

      According to the second amended complaint, Johnson is suing Captain Olsen,

Sergeant Mungey, Captain Westra, and Sergeant Beahm. (ECF No. 24 at 2.) There

are three separate potential claims, though they arise from a series of events on one

day: first, a claim that defendants Mungey and Beahm were deliberately indifferent

to Johnson’s medical needs; second, a claim that Moon interfered with the grievance

process; and third, a claim that Olsen used excessive force against Johnson.

However, only the first two constitute a claim upon which relief can be granted.

      To state a claim of deliberate indifference to a serious medical need, a

plaintiff must allege that: (1) he suffered from an objectively serious medical

condition; and (2) the defendants were deliberately indifferent to a risk of serious

harm from that condition. Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012).

When a deliberate indifference claim is based on a medication delay, it is not the

delay itself that forms the basis of the harm necessary for the claim. Jackson v.

Pollion, 733 F.3d 786, 790 (7th Cir. 2013). Instead, the harm must come from the

consequences of not receiving the medication. Id.




                                       4
      Johnson alleges that the lack of medication caused him to suffer from mania

and anxiety. He also alleges that he asked both defendants Mungey and Beahm to

do something to help him get his medication and that they did not do anything.

Therefore, he may proceed against them on a claim of deliberate indifference to his

serious medical needs.

      Johnson complains that Moon, the inmate complain examiner, failed to

investigate his complaint. While there is no substantive Due Process right to a

grievance procedure, Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996), a

complaint examiner can act with deliberate indifference to the risk posed by failing

to investigate a prisoner’s grievance, Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir.

2009). As the Seventh Circuit explained, a complaint examiner might be liable “[i]f,

for example, [she] routinely sent each grievance to the shredder without reading it.”

Burks, 555 F.3d at 595. And that is, in effect, what Johnson is alleging: Moon

received his grievance and failed to actually investigate it. He may proceed against

Moon for failing to investigate.

      Finally, Johnson’s complaint hints at the idea the Captain Olsen used

excessive force. He alleges that Mungey called Olsen, after which officers arrived

with tasers and handcuffed him. Although he says they “took” him to RHU, he does

not explicitly say that Olsen was present, and he does not actually say that any

force used was excessive. The court cannot find an excessive force claim against

Olsen based on these allegations.




                                       5
      Because this final set of allegations does not state a claim, Olsen is dismissed

from the lawsuit. The court will also dismiss Captain Westra, who Johnson also

named in the caption of his complaint. But the only mention of Westra in the body

of the complaint is that the complaint Johnson filed against Mungey and Beahm

also named Westra. However, there are no allegations that Westra was involved or

what he allegedly did or did not do, and given that § 1983 is a personal liability

statute, Johnson does not state a claim against him. Burks, 555 F.3d at 595-96.

      2. Motions to Use Release Account Funds

      Johnson has filed two motions asking the court to authorize the use of his

release account to pay for costs attendant to litigation, such as copies and postage.

He says it is the only way he will be able to pay for litigation costs. However, the

only generally recognized instance where courts (at least in this district) allow

plaintiffs to dip into their release accounts is to pay an initial partial fee. Beacon v.

Dittmann, No. 14-CV-136-JPS, 2017 WL 275644, *1 (E.D. Wis. Jan. 26, 2017) (citing

Spence v. McCaughtry, 46 F. Supp. 2d 861, 863 (E.D. Wis. 1999)). The federal

Prisoner Litigation Reform Act does not contemplate paying costs out of a release

account, and courts have declined to interfere with how prisons administer the

accounts absent an affirmative requirement that inmates be allowed to use their

release accounts for costs. Czapiewski v. Thomas Doe, No. 16-cv-426, 2016 WL

1733456, *2 (E.D. Wis. Apr. 29, 2016). The court will deny both of these motions.




                                         6
       3. Motion to Add Party

       Finally, Johnson also filed a motion asking the court to add Warden Brian

Foster as a defendant, whose name he says was omitted in error. However,

Johnson’s second amended complaint makes no mention of Foster. Therefore, the

court will deny this motion.

                                      ORDER

       IT IS THEREFORE ORDERED that defendants Captain Olsen and

Captain Westra are DISMISSED.

       IT IS ALSO ORDERED that Johnson’s motions to use his release account

(ECF Nos. 26 and 27) are DENIED.

       IT IS FURTHER ORDERED that Johnson’s motion to add party (ECF No.

28) is DENIED.

       IT IS FURTHER ORDERED that, pursuant to an informal service

agreement between the Wisconsin Department of Justice and this court, copies of

plaintiff’s complaint and this order are being electronically sent today to the

Wisconsin Department of Justice for service on Sergeant Mungey, Sergeant Beahm,

and Tonia Moon.

       IT IS ALSO ORDERED that, pursuant to the informal service agreement

between the Wisconsin Department of Justice and this court, the defendants shall

file a responsive pleading to the complaint within sixty days of receiving electronic

notice of this order.




                                       7
       IT IS FURTHER ORDERED that the parties shall not engage in discovery

until the court enters a scheduling order.

       IT IS FURTHER ORDERED that, under the Prisoner E-Filing Program,

Johnson shall submit all correspondence and case filings to institution staff, who

will scan and e-mail documents to the court.1 If Johnson is no longer incarcerated at

a Prisoner E-Filing institution, he will be required to submit all correspondence and

legal material to:



                              Office of the Clerk
                              United States District Court
                              Eastern District of Wisconsin
                              362 United States Courthouse
                              517 E. Wisconsin Avenue
                              Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

       The court advises Johnson that, if he fails to file documents or take other

required actions by the deadlines the court sets, the court may dismiss the case

based on his failure to prosecute. The parties must notify the clerk of court of any

change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.




1The Prisoner E-Filing Program is mandatory for all inmates of Dodge Correctional Institution,
Green Bay Correctional Institution, Waupun Correctional Institution, Wisconsin Secure Program
Facility, Columbia Correctional Institution, and Oshkosh Correctional Institution.


                                             8
Dated at Milwaukee, Wisconsin this 16th day of January, 2019.



                                     WILLIAM E. DUFFIN
                                     U.S. Magistrate Judge




                               9
